Case 2:19-cv-02461-WBS-KJN Document 4 Filed 01/10/20 Page 1of3

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Eastern District of California

Jose Villalobos
Plaintiff
V.
City of Vallejo, et al.
Defendant

Civil Action No. 2:19-at-01149

SSS SS

WAIVER OF THE SERVICE OF SUMMONS

To: Thomas C. Seabaugh
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 12/17/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). IfI fail to do so, a default judgment will be entered against me or the entity I represent.

Date: / [x|2x l Hai Le SE. Rhett

Signature Af the attorney or unrepresented party

 

City of Vallejo Waele LM Basalt

Printed name of party waiving service of summons Printed-hame

STS Seufe Clara St. Vo lls O% G45 A

Address

Aadcly. He > Cedy 7 vellje edn
E-mail address
@(Po7) 646-48 FE

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver r of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 2:19-cv-02461-WBS-KJN Document 4 Filed 01/10/20 Page 2 of 3
PROOF OF SERVICE

Jose Villalobos v. City of Vallejo, et al.
USDC, Eastern District, Sacramento Division, Case No. 2:19-cv-02461-WBS-KJN

| am over the age of 18 and not a party to the within entitled action. | am employed as a Legal

Secretary for the City Attorney’s Office, City of Vallejo and my business address is City Hall, 555
Santa Clara Street, Vallejo, California 94590.

On the date set forth below, | served the document(s) herein on all interested parties to said

action by the following means:

[X]

[ ]

[ ]

[ ]

[ ]

BY MAIL: By placing a true copy thereof, enclosed in a sealed envelope, for collection and
mailing on that date following ordinary business practices, at the Office of the City Attorney,
City of Vallejo, City hall, 555 Santa Clara Street, Vallejo, CA 94590, addressed as shown
below. | am readily familiar with the City government’s practice of collection and processing
correspondence for mailing with the United States Postal Service. Under that practice it would
be deposited with the United States Postal Service on that same day it was placed for
collection and processing, with postage thereon fully prepaid, in the ordinary course of
business. Said envelope was addressed to the parties as shown below.

BY PERSONAL SERVICE: By causing a true copy thereof to be delivered by hand to the
office of the person(s) as shown below.

BY OVERNIGHT MAIL: By placing a true copy thereof, enclosed in a sealed envelope, with
delivery charges to be billed to the Office of the City Attorney, to be delivered by express
delivery to the address(es) as shown below.

BY FACSIMILE TRANSMISSION: By transmitting a true copy thereof by facsimile

transmission from facsimile number (707) 648-4687, to the name(s) and facsimile number(s) of
the person(s) as shown below.

BY ELECTRONIC TRANSMISSION: By sending a true copy thereof via e-mail to the
person(s) at the e-mail address(es) as shown below. No electronic message or other

indication that the transmission was unsuccessful was received within a reasonable time after
the transmission.

DOCUMENT(S) SERVED: WAIVER OF THE SERVIC OF SUMMONS

ADDRESSEE(S): SEE ATTACHED

| certify and declare that | am employed in the office of a member of the Bar of this Court at

whose direction the service was made.

Executed on this 2™ day of January 2020, at Vallejo, California.

URMUA->

Rachel M. Carranza, Declarant

 

PROOF OF SERVICE
-1-
Case 2:19-cv-02461-WBS-KJN Document 4 Filed 01/10/20 Page 3 of 3
PROOF OF SERVICE

Jose Villalobos v. City of Vallejo, et al.
USDC, Eastern District, Sacramento Division, Case No. 2:19-cv-02461-WBS-KJN

**ATTACHMENT**
Thomas C. Seabaugh, Esq. Counsel for Plaintiff.
The Law Offices of Thomas C. Seabaugh
601 West Fifth Street, Eighth Floor Jose Villalobos

Los Angeles, CA 90071
E-mail: tseabaugh@seabaughfirm.com

 

PROOF OF SERVICE
-2-
